Name: Commission Regulation (EC) No 1918/2002 of 25 October 2002 amending Regulation (EC) No 1788/2001 laying down detailed rules for implementing the provisions concerning the certificate of inspection for imports from third countries under Article 11 of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  marketing;  cooperation policy;  foodstuff;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R1918Commission Regulation (EC) No 1918/2002 of 25 October 2002 amending Regulation (EC) No 1788/2001 laying down detailed rules for implementing the provisions concerning the certificate of inspection for imports from third countries under Article 11 of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (Text with EEA relevance) Official Journal L 289 , 26/10/2002 P. 0015 - 0024Commission Regulation (EC) No 1918/2002of 25 October 2002amending Regulation (EC) No 1788/2001 laying down detailed rules for implementing the provisions concerning the certificate of inspection for imports from third countries under Article 11 of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 473/2002(2), and in particular Article 11(3)(b) and Article 11(4) thereof,Whereas:(1) Commission Regulation (EC) No 1788/2001(3), as amended by Regulation (EC) No 1113/2002(4), establishes a certificate of inspection for imported products and provides that those certificates shall be applied from 1 November 2002 to products imported under the procedures established in Article 11(1) and (6) of Regulation (EEC) No 2092/91.(2) Certain Member States have experienced some technical difficulties when attempting to apply Regulation (EC) No 1788/2001. The Regulation should therefore, for the sake of transparency and in order to avoid confusion, be clarified.(3) In particular, the references to suspensive customs procedures pursuant to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(5), as last amended by Regulation (EC) No 2700/2000 of the European Parliament and of the Council(6), and the references to Annex III to Regulation (EEC) No 2092/91 should be updated. In this respect, the models of the certificate and of the extract of the certificate, set out in Annexes I and II to Regulation (EC) 1788/2001 should be updated.(4) Regulation (EEC) No 1788/2001 should therefore be amended accordingly.(5) The need for adaptation to the amended models of the certificate and of the extract calls for a transitional period during which the previous models may be used.(6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1788/2001 is amended as follows:1. In Article 4(12) the first subparagraph is replaced by the following: "The first consignee shall, at the reception of the consignment, complete box 18 of the original of the certificate of inspection, to certify that the reception of the consignment has been carried out in accordance with Section C, point 6 of Annex III to Regulation (EEC) No 2092/91."2. Article 5 is amended as follows:(a) paragraph 1 is amended as follows:(i) the first subparagraph is replaced by the following: "Where a consignment coming from a third country is assigned to customs warehousing or inward processing in the form of a system of suspension as foreseen in Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(7), and subject to one or more preparations as defined in Article 4(3) of Regulation (EEC) No 2092/91, the consignment must be subject, before the first preparation is carried out, to the measures referred to in Article 4(1) of the present Regulation."(ii) the third subparagraph is replaced by the following: "After this preparation, the endorsed original of the certificate of inspection shall accompany the consignment, and shall be presented to the relevant Member State's authority, which shall verify the consignment in view of its release for free circulation."(b) paragraph 2 is amended as follows:(i) the forth subparagraph is replaced by the following: "After the splitting, the endorsed original of each extract of the certificate of inspection shall accompany the batch concerned, and shall be presented to the relevant Member State's authority, which shall verify the concerned batch in view of its release for free circulation."(ii) the fifth subparagraph is replaced by the following: "The consignee of a batch shall, at the reception thereof complete the original of the extract of the certificate of inspection in box 15, in order to certify that the reception of the batch has been carried out in accordance with Section B, point 5, of Annex III to Regulation (EEC) No 2092/91."(c) paragraph 3 is replaced by the following: "3. The preparation and splitting operations referred to in paragraphs 1 and 2 shall be carried out in accordance with the relevant provisions of Articles 8 and 9 of Regulation (EEC) No 2092/91, the General Provisions set out in Annex III to that Regulation and the Specific Provisions set out in Sections B and C of that Annex, and in particular points 3 and 6 of Section C. The operations shall be carried out in accordance with Article 5 of Regulation (EEC) No 2092/91."3. Annexes I and II are replaced by the text in the Annex to this Regulation.Article 2For a transitional period of six months from the entry into application of this Regulation, it shall be allowed to issue certificates of inspection which correspond to the models of Annex I and II to Regulation (EC) No 1788/2001, not yet amended by the present Regulation.Article 3This Regulation shall enter into force on the third day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 75, 16.3.2002, p. 21.(3) OJ L 243, 13.9.2001, p. 3.(4) OJ L 168, 27.6.2002, p. 31.(5) OJ L 302, 19.10.1992, p. 1.(6) OJ L 311, 12.12.2000, p. 17.(7) OJ L 302, 19.10.1992, p. 1.ANNEX"ANNEX IModel of the certificate of inspection for import of products from organic production into the European CommunityThe model of the certificate is determined with regard to:- the text,- the format, on one single sheet,- the layout and the dimensions of the boxes.>PIC FILE= "L_2002289EN.001901.TIF">>PIC FILE= "L_2002289EN.002001.TIF">>PIC FILE= "L_2002289EN.002101.TIF">ANNEX IIModel of the extract of the certificate of inspectionThe model of the extract is determined with regard to:- the text,- the format,- the layout and the dimensions of the boxes.>PIC FILE= "L_2002289EN.002301.TIF">>PIC FILE= "L_2002289EN.002401.TIF">"